MARSHALL, C. J.
1. Where a search warrant is issued in attempted conformity with Section 13485, General Code, and the magistrate employs a printed form containing the following language, “these are therefore to command you in the name of the state of Ohio together with the necessary and proper assistnace to enter in the day time (or in the night time) . . . ,” and inadvertently omits to strike out either of the inconsistent provisions as to the time of service, and the service is in fact made in the day time, the execution of the writ is not thereby rendered invalid.
2. A search and seizure made pursuant to a writ thus irregular in form in furtherance of the enforcement of the Crabbe act, resulting in the seizure of contrabrand property, is valid, and such contra-brand property thus found many lawfully be introduced in evidence on the part of the state. Judgments reversed.
Wanamaker, Robinson, Jones, Matthias, Day and Allen, JJ., cnocur.